Case: 4:18-cv-02212-BYP Doc #: 7-1 Filed: 10/30/18 1 of 2. PagelD #: 31

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
YOUNGSTOWN DIVISION

WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually
and on behalf of all others similarly situated, Case No.: 4:18-cv-02212

Plaintiff,
v.
COMMERCIAL INDUSTRIAL
ROOFING, LLC, an Ohio limited liability

company,

Defendant.

 

 

AFFIDAVIT IN SUPPORT OF MOTION FOR PRO HAC VICE
ADMISSION OF PATRICK H. PELUSO

I, Patrick H. Peluso, on oath declare as follows:

1. I am one of the attorneys for Plaintiff Wendell H. Stone Company, Inc. and the
alleged Class in the above-captioned matter. I am over the age of 18 and can competently testify
to the matters set forth herein if called to do so. I submit this Affidavit in Support of my Pro Hac
Vice Motion.

2. I submit the following information as required by Local Rule 83.5(h):

a. Name: Patrick Harry Peluso;

b. Address: 3900 E. Mexico Ave., Suite 300, Denver, Colorado 80210;
c. Telephone Number: (720) 213-0676;

d. Facsimile: (303) 927-0809; and

e. Email: ppeluso@woodrowpeluso.com.

3. I affirm that I am a member of the bar of the State of Colorado (Bar No. 47642).
Case: 4:18-cv-02212-BYP Doc #: 7-1 Filed: 10/30/18 2 of 2. PagelD #: 32

4, I affirm that I am admitted to practice before the United States Court of Appeals
for the Ninth Circuit.
5. I affirm that I am also admitted to practice before the following United States

District Courts: the District of Colorado, the Western District of Wisconsin, the District of New

Mexico, the Eastern District of Michigan, and the Northern District of Illinois.

6. I affirm that I am a member in good standing in each Court in which I am
admitted.
7. I affirm that I have never been disbarred or suspended from practice before any

court, department, bureau or commission of any State or the United States, nor have I ever
received any reprimand from any such court, department, bureau or commission pertaining to
conduct or fitness as a member of the bar.

Further affiant sayeth not.

I declare under penalty of perjury that the foregoing is true and correct and that this

affidavit was executed in the State of Colorado on October 1, 2018.
/

   

 
